Citation Nr: 0425584	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  99-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a spinal fracture, L3 transverse process, left.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The veteran appears to raise claims of entitlement to service 
connection for a jaw disability and for high cholesterol in a 
statement dated in February 2000 and received in March 2000.  
The Board also notes recent submission of an application for 
a VA clothing allowance.  These matters are referred to the 
RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The veteran is service-connected for residuals of a fracture 
at the L3 transverse process on the left, evaluated as 
noncompensably disabling.  He contends that his disability is 
symptomatic, interfering with everyday activities and with 
his employment.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
claim now before the Board.  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations in 
this case.  

First, pursuant to 38 C.F.R. § 3.159(c)(1) and (2), VA must 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include obtaining 
records from private medical care providers, and, records in 
the custody of a Federal department or agency, such as 
medical and other records from VA medical facilities.  At the 
time of his June 2004 hearing, the veteran identified further 
private and VA treatment for his back.  He indicated that he 
sought VA treatment every three months, yet the most recent 
VA treatment records in the claims file are dated in May 
2003.  He also identified having received private emergency 
room treatment for his back problems and submitted signed 
releases such that VA could obtain records from three private 
facilities.  Further, the veteran identified that he was 
appealing a decision from the Social Security Administration 
(SSA) denying him benefits.  A further SSA decision and/or 
records consideration in connection thereof are potentially 
pertinent to the veteran's appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  All indicated medical records should be 
obtained for consideration in connection with his appeal.

Second, the medical evidence of record reflects diagnoses of 
degenerative disk disease, with degenerative changes noted.  
Involvement of L4 to L5 and L5 to S1 is noted, with specific 
citation to a herniated disc at L4/L5.  The contemporary 
medical evidence fails, however, to note any L3 involvement.  
The veteran was examined for VA purposes in 1998.  The VA 
examiner was then unable to identify which, if any, residuals 
were attributable to the veteran's in-service injury/service-
connected disability.  From the current record it remains 
unclear whether any of the veteran's current symptoms are 
attributable to the in-service injury or to his service-
connected residuals of a fracture at the L3 transverse 
process on the left.  As such, a contemporary examination is 
warranted to ascertain the nature and severity of residuals 
of the veteran's service-connected back disability.

Accordingly, this case is REMANDED for the following:

1.  The RO should request relevant 
treatment records from the facilities for 
which the veteran provided releases in 
June 2004.  The RO should also ensure 
that all relevant records of VA treatment 
or evaluation are associated with the 
claims file, to include records from 
facilities located in Columbus, Georgia; 
Tuskegee, Alabama; Birmingham, Alabama; 
and, Montgomery, Alabama.  All efforts in 
this regard should be documented in the 
claims file.

2.  The RO should obtain copies of all 
medical records relied upon in any SSA 
disability determination, as well as any 
additional determinations made by the 
SSA.

3.  The RO should schedule the veteran 
for examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to his service-connected residuals of a 
spinal fracture at the left L3 transverse 
process.  The claims file must accompany 
the examination request and the completed 
examination report(s) should reflect 
review of relevant evidence.  All 
indicated studies should be performed.  

The examiner is first requested to 
identify the nature of all current low 
back disabilities.  In that regard the 
examiner is requested to provide an 
opinion as to whether it is likely or not 
likely that current findings and symptoms 
pertaining to lumbar areas other than L3, 
to include any diagnosed degenerative 
disc disease, are related to in-service 
injury or otherwise related to the 
veteran's residuals of a spinal fracture, 
L3 transverse process, left.  The 
examiner is requested to clearly identify 
the relationship, if any, existing 
between the veteran's past injury at L3 
and current lumbar spine pathology.

The examiner is then requested to set out 
the nature, frequency, duration and 
severity of all symptoms attributable to 
the veteran's in-service injury and part 
of his service-connected disability, to 
include reporting any residual motion 
limitation, excursion of motion 
accompanied by pain, degenerative 
changes, incoordination, weakened 
movement, excess fatigability, flare-ups, 
neuropathy or other neurological deficit 
(to include characteristic pain, 
demonstrable muscle spasm, and absent 
ankle jerk), or incapacitating episodes 
necessitating bed rest and treatment by a 
physician deemed related to the veteran's 
service-connected disability.  The 
examiner should also provide an opinion 
concerning the impact, if any, of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should be provided.

4.  The RO should otherwise review the 
file to ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and its implementing 
regulations is fully complied with and 
satisfied.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue on 
appeal, with consideration of both sets 
of applicable regulatory changes 
pertinent to the spine, see 67 Fed. Reg. 
54,345-54,349 (August 22, 2002); 68 Fed. 
Reg. 51,454-41,458 (August 27, 2003); 69 
Fed. Reg. 32, 449 (June 10, 2004), and 
with consideration of 38 C.F.R. § 3.321 
(2003) and/or 38 C.F.R. § 4.16 (2003) as 
applicable.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and given the appropriate period of 
time to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received, but the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


